
	

113 S802 IS: Sensible Environmental Protection Act of 2013
U.S. Senate
2013-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 802
		IN THE SENATE OF THE UNITED STATES
		
			April 24, 2013
			Mrs. Hagan (for herself,
			 Mr. Crapo, Mr.
			 Carper, Mr. Vitter,
			 Mr. Coons, Mr.
			 Risch, Ms. Heitkamp,
			 Mr. Inhofe, Mrs. McCaskill, Mr.
			 Donnelly, Mr. Pryor,
			 Ms. Landrieu, and
			 Mr. Chambliss) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To clarify Congressional intent regarding the regulation
		  of the use of pesticides in or near navigable waters, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Sensible Environmental Protection Act
			 of 2013.
		2.Use of authorized
			 pesticides; discharges of pesticides; report
			(a)Use of
			 authorized pesticidesSection
			 3(f) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136a(f)) is
			 amended by adding at the end the following:
				
					(5)Use of
				authorized pesticidesExcept
				as provided in section 402(s) of the Federal Water Pollution Control Act (33
				U.S.C. 1342), the Administrator or a State shall not require a permit under
				that Act for a discharge from a point source into navigable waters of—
						(A)a pesticide authorized for sale,
				distribution, or use under this Act; or
						(B)the residue of the pesticide, resulting
				from the application of the
				pesticide.
						.
			(b)Discharges of
			 pesticidesSection 402 of the
			 Federal Water Pollution Control Act (33 U.S.C. 1342) is amended by
			 adding at the end the following:
				
					(s)Discharges of
				pesticides
						(1)No permit
				requirementExcept as
				provided in paragraph (2), a permit shall not be required by the Administrator
				or a State under this Act for a discharge from a point source into navigable
				waters of—
							(A)a pesticide authorized for sale,
				distribution, or use under the Federal Insecticide, Fungicide, and Rodenticide
				Act (7 U.S.C. 136 et seq.); or
							(B)the residue of the pesticide, resulting
				from the application of the pesticide.
							(2)ExceptionsParagraph
				(1) shall not apply to the following discharges of a pesticide or pesticide
				residue:
							(A)A discharge resulting from the application
				of a pesticide in violation of a provision of the Federal Insecticide,
				Fungicide, and Rodenticide Act (7 U.S.C. 136 et seq.) relevant to protecting
				water quality if—
								(i)the discharge would not have occurred
				without the violation; or
								(ii)the amount of pesticide or pesticide
				residue in the discharge is greater than would have occurred without the
				violation.
								(B)Stormwater discharges subject to regulation
				under subsection (p).
							(C)The following discharges subject to
				regulation under this section:
								(i)Manufacturing or
				industrial effluent.
								(ii)Treatment works
				effluent.
								(iii)Discharges
				incidental to the normal operation of a vessel, including a discharge resulting
				from ballasting operations or vessel biofouling
				prevention.
								.
			(c)ReportNot later than 1 year after the date of
			 enactment of this Act, the Administrator of the Environmental Protection
			 Agency, in consultation with the Secretary of Agriculture, shall submit a
			 report to the Committee on Environment and Public Works and the Committee on
			 Agriculture of the Senate and the Committee on Transportation and
			 Infrastructure and the Committee on Agriculture of the House of Representatives
			 that includes—
				(1)the status of
			 intra-agency coordination between the Office of Water and the Office of
			 Pesticide Programs of the Environmental Protection Agency regarding
			 streamlining information collection, standards of review, and data use relating
			 to water quality impacts from the registration and use of pesticides;
				(2)an analysis of
			 the effectiveness of current regulatory actions relating to pesticide
			 registration and use aimed at protecting water quality; and
				(3)any
			 recommendations on how the Federal Insecticide, Fungicide, and Rodenticide Act
			 (7 U.S.C. 136 et seq.) can be modified to better protect water quality and
			 human health.
				
